Citation Nr: 1003505	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a right arm 
disability, claimed as nerve damage of the right arm. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in November 2009.  A transcript 
of this hearing is in the claims folder.  At the hearing, the 
Veteran indicated that he wished to withdraw his appeals for 
an initial compensable evaluation for a scar as a residual of 
a shrapnel wound of the left hand; an initial compensable 
evaluation for a scar as a residual of a shrapnel wound of 
the right leg; an initial compensable evaluation for a scar 
as a residual of a shrapnel wound of the left lower 
extremity; an initial compensable evaluation for a scar as a 
residual of a shrapnel wound of the chest; an initial 
compensable evaluation for the residuals of a fracture of the 
right orbit; service connection for the residuals of a 
shrapnel wound to the right hand; service connection for 
bilateral shoulder injuries, and service connection for the 
residuals of shrapnel wounds to the face.  These issues are 
no longer on appeal, and the only issues for consideration 
are the three listed on the first page of this decision. 

In a statement dated September 23, 2009, the Veteran 
indicates that he disagrees with a September 4, 2009 rating 
decision that denied his claim for entitlement to a total 
rating based on individual unemployability (TDIU).  There is 
no indication that he has been provided a Statement of the 
Case for this issue.  

Generally, when a Veteran submits a notice of disagreement 
with a rating decision of the RO and has not been issued a 
statement of the case, the issue should be remanded to the RO 
so that a statement of the case can be issued and the Veteran 
can be notified of the necessity of submitting a substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); see Buckley v. West, 
12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 
(1999).  

Unfortunately, neither a copy of the September 4, 2009 rating 
decision nor the notification letter regarding this decision 
is contained in the claims folder.  The Board is unable to 
know with certainty that any such rating decision exists or, 
if so, what were the findings of that decision.  That being 
the case, the Board will not order the issuance of a notice 
of disagreement.  However, the issue of entitlement to a TDIU 
is referred to the RO in order to ascertain whether or not 
there has been a prior decision on this matter and, if so, 
attach a copy to the claims file and issue a statement of the 
case if the September 23, 2009 statement is deemed to be a 
timely notice of disagreement.  

Similarly, the Veteran raised the issue of entitlement to an 
increased evaluation for his service connected post-traumatic 
stress disorder in the September 23, 2009 statement.  This 
matter is also referred to the RO for consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed disabilities of 
the low back, cervical spine, and right arm as a result of 
active service.  He argues that his disabilities of the low 
back and cervical spine are both the result of injuries 
sustained during combat when he was inside a building that 
collapsed during a bombardment.  The Veteran contends that 
his right arm disability stems from an injury received during 
basic training, and notes that he was placed in a medical 
platoon while it healed.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2009). 

A review of the Veteran's DD 214 confirms that he has been 
awarded the Combat Action Ribbon as well as the Purple Heart 
Medal.  A commendation awarded to the Veteran describes his 
role during combat operations.  Therefore, the Board finds 
that evidence overwhelmingly shows the Veteran participated 
in combat.  

In the case of any Veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

A review of the service treatment records is completely 
negative for an injury to the low back or cervical spine.  
However, as the injury described by the Veteran is consistent 
with the circumstances, conditions, or hardships of his 
service, the Board finds that the Veteran more likely than 
not sustained some injury to his low back and cervical spine 
during active service.  

The finding that the Veteran more likely than not sustained 
an injury to his low back and cervical spine during service 
is not by itself sufficient to allow an award of service 
connection.  It merely meets the requirement of evidence of 
an inservice injury or event as described by Caluza.  There 
must still be evidence of a current disability and a nexus 
between the current disability and the injury during service.  

The August 2006 VA examination demonstrated the current 
presence of a cervical spine disability.  Similarly, private 
medical records such as a November 1991 letter and December 
2001 magnetic resonance imaging study confirm the presence of 
a low back disability.  Unfortunately, none of these 
documents contain a medical opinion that relates either the 
Veteran's cervical spine disability or low back disability to 
the injury sustained in service.  This is noted only by way 
of history in a July 2009 psychiatric examination.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran does not have the medical expertise to provide an 
opinion as to a relationship between active service and a 
current disability that would support a grant of service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service and trigger 
the need for an examination.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the Veteran contends that he continued to have 
back and neck pain throughout the remainder of service 
following his initial injury.  He further states that he 
continued to experience these symptoms after discharge and 
that he eventually began to seek treatment approximately ten 
years later.  

The Board finds that the Veteran's sworn testimony as to 
continued symptomatology for his low back and cervical spine 
disabilities between active service and the present meets the 
threshold for finding a link between these disabilities and 
service.  Therefore, he must be provided with a VA 
examination in order to determine the nature and etiology of 
these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As for the Veteran's claimed disability of the right arm, he 
contends that he has experienced weakness and numbness since 
service.  However, he states that it initially occurred 
during basic training.  Therefore, as the injury did not 
occur during combat, he is not entitled to the presumption 
provided by 38 U.S.C.A. § 1154(b) (West 2002).  

A review of the service treatment records confirms the 
Veteran's testimony that he was placed in a medical platoon 
for treatment of numbness and weakness of his arm.  The 
diagnosis was ulnar neuritis.  However, these July 1967 
records state that the injured arm was the left arm.  There 
is no mention of treatment for the currently claimed right 
arm.  It is unclear to the Board whether the Veteran's 
testimony or the service treatment records are in error, or 
whether the records concern a separate incident. 

However, the August 2006 VA examination states that the 
Veteran has experienced right shoulder pain as a result of 
the same injury that injured his low back and cervical spine.  
The diagnoses included right shoulder pain, with myofascial 
pain syndrome of the right upper trapezius muscle.  In 
addition, X-ray studies conducted at this time revealed disc 
space narrowing at three levels of the cervical spine, which 
raises the possibility that the Veteran's right arm 
complaints are related to radiation of pain from the neck.  
This examination did not contain an opinion as to whether or 
not the Veteran's right arm disability could be related to 
either an incident during service or the claimed cervical 
spine disability.  The examination also did not include a 
neurologic component that would confirm or deny the presence 
of weakness or numbness on extended use as claimed by the 
Veteran.  Therefore, as with the other claims, the Veteran 
must be afforded an additional VA examination in order to 
determine the nature and etiology of any right arm 
disability.  

Finally, the Board notes that the Veteran testified that he 
received treatment for his claimed disabilities from private 
sources dating from approximately 1980.  These records are 
not contained in the claims folder.  While the Veteran is 
unsure as to whether or not they can be obtained, the Board 
believes that an attempt to do so should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back, 
cervical spine and right arm disabilities 
since discharge from service.  This 
should include the records from Bridgeton 
Hospital/Cumberland County, New Jersey 
identified by the Veteran at the November 
2009 hearing.  (Pages 16 and 17).  If the 
Veteran provides the necessary releases 
for private treatment records, the RO 
should attempt to obtain these records 
and associate them with the claims 
folder.  The Veteran should also be 
notified that he may obtain and submit 
the records on his own.  If the records 
cannot be obtained, the claims folder 
should contain documentation of the 
attempts made to obtain the records.

2.  Obtain any VA treatment records 
pertaining to the low back, cervical 
spine, and right arm dating from 2006 to 
the present and associate them with the 
claims folder.  

3.  After all records requested above 
have been obtained and associated with 
the claims folder or found to be 
unobtainable, the Veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
low back and cervical spine disabilities.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the medical records, the examiner 
should attempt to express the following 
opinions: 

a) Is it as likely as not (50 percent 
chance or greater) that the Veteran's low 
back disability was incurred or 
aggravated as a result of an injury 
sustained by the Veteran during active 
service, including the building collapse 
incident?

b) Is it as likely as not that the 
Veteran's cervical spine disability was 
incurred or aggravated as a result of an 
injury sustained by the Veteran during 
active service, including the building 
collapse incident?

The reasons and bases for all opinions 
must be provided.  

4.  After all records requested above 
have been obtained and associated with 
the claims folder or found to be 
unobtainable; the Veteran should be 
afforded a VA orthopedic and neurologic 
examination(s) to determine the nature 
and etiology of his claimed right arm 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner(s) for review before the 
examination.  The examiner should note to 
the Veteran the discrepancy between the 
service treatment records showing 
treatment for left arm weakness and 
numbness and provide him an opportunity 
to clarify whether or not the records are 
in error.  After the completion of the 
examination and review of the medical 
records, the examiner(s) should attempt 
to express the following opinions: 

a) Does the Veteran have a chronic 
disability of the right arm?  If so, what 
is the diagnosis of this disability?

b) If the Veteran is found to have a 
chronic disability of the right arm, is 
it as likely as not that this disability 
is the result of an injury sustained 
during service, including the building 
collapse incident?  

c) If the Veteran is found to have a 
chronic disability of the right arm that 
is not related to an injury or incident 
during active service, is it as likely as 
not that the right arm disability is 
related to the cervical spine disability? 

The reasons and bases for all opinions 
must be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


